MEMORANDUM **
Omar Blakely appeals his guilty plea conviction for being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Blakely contends that his statements should have been suppressed because he was in custody while being interrogated, but he was not advised of his Miranda rights. We review de novo whether a person is “in custody” for Miranda purposes, but review factual findings for clear error. See United States v. Kim, 292 F.3d 969, 973 (9th Cir.2002).
We conclude that the district court properly found Blakely was not “in custody” during police questioning, in light of the totality of the circumstances. See United States v. Hayden, 260 F.3d 1062, 1066 (9th Cir.2001) (affirming denial of suppression, outlining relevant factors for “in custody” determination). Accordingly, the district court’s denial of the motion to suppress was proper.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.